Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, electrode pads including a corrosive conductive layer covered by a non-corrosive conductive layer, and a protective measure for the corrosive conductive layer selected from the group consisting of the insulating layer at least partially overlapping at least one electrode pad edge of at least one of the electrode pads and at least one of the electrode pads having an elongated shape along the smaller dimension of the elongated distal part. In particular, the examiner notes that Wu, while disclosing of possible differences in electrical conductors which may result in a corrosive and non-corrosive conductive layers as recited, merely state a list of materials that can be used, with no distinction for any potential interactions between the layers, and even discloses that a single layer may be used. As such, Wu lacks any sufficient motivation to combine with Achmann to result in the recited invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/20/22